         Case 15-32418 Document 52 Filed in TXSB on 05/16/19 Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                  §
IN RE:                                              CASE NO.: 15-32418-H5-13
                                                  §
DANIEL DREIC OLIVARES,                            §
                                                  §
       DEBTOR                                     § CHAPTER 13
                                                  §
                                                  §
                                                  §



      RESPONSE TO TRUSTEE’S OBJECTION TO NOTICE OF POSTPETITION
                MORTGAGE FEES, EXPENSES, AND CHARGES
                     FILED BY U.S. BANK TRUST, N.A
                          (Related to Docket #48)

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE, ALL PARTIES IN

INTEREST AND TO THEIR ATTORNEYS OF RECORD:

       U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGLOO

SERIES II TRUST (“Creditor”), files this Response to the Chapter 13 Trustee’s (‘Trustee”)

Objection to Notice of Post-Petition Mortgage Fees, Expenses, and Charges Filed by Creditor

(“Trustee’s Objection”) and respectfully shows:

       1.      The allegations in Paragraph One of the Trustee’s Objection refer to Creditor’s

Notice of Postpetition Mortgage Fees, Expenses and Charges filed in this case on November 17,

2016, which document speaks for itself. No further response is required.

       2.      The allegations in Paragraph Two (2) of the Trustee’s Objection are argument.

Admission or denial of such statements is not required.

       3.      The allegations in Paragraph Three (3) of the Trustee’s Objection are argument.

Admission or denial of such statements is not required.

       4.      With regard to the arguments asserted within the Trustee’s Objection, Creditor

states as follows.
         Case 15-32418 Document 52 Filed in TXSB on 05/16/19 Page 2 of 5




       5.      Initially, the Trustee’s Objection is untimely and well beyond the one-year time

limitation provide for under FRBP 3002.1(e). Here, the Notice of Post-Petition Mortgage Fees,

Expenses, and Charges was filed on November 17, 2016, but the instant objection was not filed

until April 17, 2019, over two years later. Consequently, the Trustee’s Objection should be

overruled as untimely.

       6.      In In re Jiminez, the post-petition fees at issue were attorneys fees. However,

here, the post-petition fees at issue are for real property tax advances made by Creditor for the

benefit of the Debtor and the estate, payment of which is provided for under the terms of the loan

documents.

       7.      Furthermore, since the filing of the Notice of Post-Petition Mortgage Fees,

Expenses, and Charges and the Trustee’s Objection, the Debtor has filed a proposed modification

to the confirmed plan providing for a cure of the post-petition advances. Thus, there is no dispute

that the debt at issue arose post-petition and directly and substantially benefitted the estate, and

the currently proposed plan now provides for a cure.

       9.      The Debtor seeks to reimburse Creditor for the advances, but the issue is in

regards to the appropriate mechanism to effectuate such reimbursement. So long as the Creditor

is repaid for the advances, Creditor is willing to resolve the Trustee’s Objection through a

reasonable and appropriate alternative mechanism. Unfortunately, attempts to reach the Trustee

to discuss the matter have not been successful.

       WHEREFORE, PREMISES CONSIDERED, Creditor prays that (1) the Trustee’s

Objection be overruled; or (2) the hearing on the Trustee’s Objection be continued to allow the

parties additional time to meet and confer to resolve the dispute; and for such other relief the

court deems just and appropriate.

///

///

///

///
        Case 15-32418 Document 52 Filed in TXSB on 05/16/19 Page 3 of 5




       In the alternative, should the court sustain the Trustee’s Objection, Creditor requests that

the order be without prejudice to the Creditor seeking reimbursement of the advances through

other provisions in the Bankruptcy Code, whether that be through an amended proof of claim,

motion for administrative expense or other appropriate provision.


                                             Respectfully submitted,

                                             /s/ Kristin A. Zilberstein
                                             Kristin A. Zilberstein, Esq. (SBN 24104960)
                                             Jennifer R. Bergh, Esq. (SBN 24103791)
                                             GHIDOTTI BERGER, LLP
                                             600 E. John Carpenter Fwy., Ste. 200
                                             Irving, TX 75062
                                             Ph: (949) 427-2010
                                             Fax: (949) 427-2732
                                             kzilberstein@ghidottiberger.com
                                             Attorney for Creditor
          Case 15-32418 Document 52 Filed in TXSB on 05/16/19 Page 4 of 5



1    Kristin A. Zilberstein, Esq. (SBN 24104960)
     Jennifer R. Bergh, Esq. (SBN 24103791)
2    GHIDOTTI | BERGER LLP
3    600 E. John Carpenter Fwy., Ste. 200
     Irving, TX 75062
4    Ph: (949) 427-2010
     Fax: (949) 427-2732
5    kzilberstein@ghidottiberger.com
6
     Attorney for Creditor
7    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGLOO
     SERIES II TRUST
8
                          UNITED STATES BANKRUPTCY COURT
9                   WESTERN DISTRICT OF TENNESSEE - MEMPHIS DIVISION
10
     In Re:                                               )   CASE NO.: 15-32418
11                                                        )
12   Daniel Dreic Olivares,                               )   CHAPTER 13
                                                          )
13            Debtor.                                     )   CERTIFICATE OF SERVICE
                                                          )
14                                                        )
15                                                        )
                                                          )
16                                                        )
                                                          )
17                                                        )
18                                                        )

19
                                      CERTIFICATE OF SERVICE
20
21            I am employed in the County of Orange, State of California. I am over the age of
22
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
23
     Avenue, Santa Ana, CA 92705.
24
25            I am readily familiar with the business’s practice for collection and processing of

26   correspondence for mailing with the United States Postal Service; such correspondence would
27
     be deposited with the United States Postal Service the same day of deposit in the ordinary
28
     course of business.

     On May 16, 2019 I served the following documents described as:
                                                      1
                                       CERTIFICATE OF SERVICE
          Case 15-32418 Document 52 Filed in TXSB on 05/16/19 Page 5 of 5



1
                   RESPONSE TO TRUSTEE’S OBJECTION TO NOTICE OF
2                   POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES
3                   FILED BY U.S. BANK TRUST, N.A. (Related to Docket #48)

4    on the interested parties in this action by placing a true and correct copy thereof in a sealed
5
     envelope addressed as follows:
6
     (Via United States Mail)
7    Debtor                                              Trustee
     Daniel Dreic Olivares                               William E. Heitkamp
8
     11714 Corona                                        Office of Chapter 13 Trustee
9    Houston, TX 77072                                   9821 Katy Freeway
                                                         Ste 590
10   Debtor’s Counsel                                    Houston, TX 77024
11   J Thomas Black
     Attorney at Law                                     U.S. Trustee
12   2600 S. Gessner Rd.                                 US Trustee
     Ste 110                                             Office of the US Trustee
13   Houston, TX 77063                                   515 Rusk Ave
14                                                       Ste 3516
                                                         Houston, TX 77002
15
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
16   the United States Postal Service by placing them for collection and mailing on that date
17   following ordinary business practices.

18   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
19
20   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
21
            Executed on May 16, 2019 at Santa Ana, California
22
23   /s / Enrique Alarcon
     Enrique Alarcon
24
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
